268 F.2d 212
Leslie Owen CALDWELL, Appellant,v.UNITED STATES of America, Appellee.
No. 13721.
United States Court of Appeals Sixth Circuit.
June 4, 1959.

Appeal from the United States District Court for the Middle District of Tennessee, Nashville; William E. Miller, Judge.
Nicholas L. White, Cincinnati, Ohio, for appellant.
Fred Elledge, Jr., U.S. Atty., Andrew M. Gant, Jr., Asst. U.S. Atty., Nashville, Tenn., for appellee.
Before McALLISTER and MILLER, Circuit Judges, and CECIL, District judge.
PER CURIAM.


1
The above cause coming on to be heard upon the record, the briefs of the parties and the arguments of Hon.  Fred Elledge, Jr., United States Attorney, on behalf of the government, and Nicholas L. White, on behalf of appellant; and the Court being duly advised:


2
Now therefore, it is ordered, adjudged, and decreed that the judgment of the District Court be, and is hereby affirmed.